Case 2:20-bk-50362   Doc 19   Filed 02/06/20 Entered 02/13/20 09:16:46   Desc Main
                              Document     Page 1 of 1



             MOTION FOR EXTENSION OF TIME TO FILE FORMS



       I, Sybil Lee Chrzan, debtor, am hereby requesting an extension

       of time to complete the necessary required forms. My daughter

       is currently in the hospital due to a heart attack, and

       uncontrolled high heart rate. The reason driving this

       dangerous condition is undetermined.           She is 29.

       I am staying at the hospital with her, since January 1.

       I am asking this honorable court for an extension until February

       17, 2020.     No undue harm should come from granting this small

       extension, and I thank the Court for it's generous

       consideration.




                                              Sybil Lee Chrzan

                                               February 6, 2020

                                              Case 2:20 BK 50362


                                                                            ���
                                                                            d

                                                                            �,
                                                                            00       L�

                                                                             I
                                                                            0"1

                                                                            -a
                                                                            ::JI::
                                                                            w        0
